ATTORNEY GENERAL SUSAN LOVING HAS ASKED ME TO RESPOND TO YOUR REQUEST FOR AN OPINION WHETHER 1990 SENATE BILL NUMBER 153 (THE OKLAHOMA SOLID WASTE MANAGEMENT ACT, 63 O.S. 1-2300 (SUPP. 1990) ET. SEQ. EFFECTIVE SEPTEMBER 1, 1990) AUTHORIZED CITIES TO COMMENCE A TWENTY-FIVE CENT PER MONTH BILLING FOR WASTE DISPOSAL PRIOR TO THE EFFECTIVE DATE OF THE ACT THE STATUTE IN QUESTION IS 63 O.S. 1-2305(B)(L) AND (2) (SUPP. 1990) WHICH STATES:
    "B. 1. THERE IS IMPOSED UPON EACH CUSTOMER OF A SOLID WASTE SERVICE OPERATED BY OR ON BEHALF OF A POLITICAL SUBDIVISION OR PUBLIC TRUST OF WHICH IT IS A BENEFICIARY A USER FEE OF TWENTY-FIVE CENTS ($0.25) PER MONTH OR THREE DOLLARS ($3.00) PER YEAR. THE FEE SHALL BE IN ADDITION TO ANY PERIODIC CHARGES FOR SOLID WASTE SERVICES. THE USER FEE SHALL BE INCLUDED IN THE BILLING CYCLE, STATED SEPARATELY FROM ANY OTHER PERIODIC CHARGES, AND SHALL BE IDENTIFIED AS A FEE FOR PURPOSES OF ADMINISTERING THE OKLAHOMA SOLID WASTE MANAGEMENT ACT.
    2. A. THE MONTHLY FEE SHALL BE COLLECTED INSOFAR AS PRACTICABLE AT THE SAME TIME AS, AND IN THE SAME MANNER AS, THE PERIODIC CHARGES FOR SOLID WASTE SERVICE OR OTHER UTILITY SERVICES IN ACCORDANCE WITH THE REGULAR BILLING PRACTICE OF THE POLITICAL SUBDIVISION OR PUBLIC TRUST. NOT LATER THAN THIRTY (30) DAYS AFTER THE END OF THE MONTH TO WHICH SUCH A RETURN APPLIES, THE POLITICAL SUBDIVISION OR PUBLIC TRUST SHALL MAIL TO THE DEPARTMENT THE RETURN FOR THAT MONTH TOGETHER WITH THE FEES COLLECTED DURING THAT MONTH AS INDICATED ON THE RETURN." (EMPHASIS ADDED).
"DEPARTMENT" AS USED IN THE ACT REFERS TO THE STATE DEPARTMENT OF HEALTH. 63 O.S. 1-2302(2) (SUPP. 1990).
YOUR REQUEST MAY BE ANSWERED BY REFERENCE TO CLEARLY CONTROLLING STATUTES AND CASE LAW AUTHORITY THEREFORE, THE ISSUANCE OF AN OFFICIAL OPINION OF THE ATTORNEY GENERAL IS NOT REQUIRED. THE DISCUSSION WHICH FOLLOWS IS NOT AN OFFICIAL OPINION OF THE ATTORNEY GENERAL. IT REPRESENTS THE ANALYSIS AND CONCLUSIONS OF THE UNDERSIGNED ASSISTANT ATTORNEY GENERAL.
IN CONSTRUING THE MEANING OF THIS STATUTE, THE PRIMARY GOAL IS TO ASCERTAIN AND FOLLOW THE INTENTION OF THE LEGISLATURE. LEDBETTER V. ALCOHOL BEVERAGE LAWS ENFORCEMENT COMMISSION, 764 P.2D 172, 179 (OKLA. 1988). THE CARDINAL RULE OF STATUTORY CONSTRUCTION IS TO BEGIN WITH CONSIDERATION OF THE LANGUAGE USED. LEDBETTER AT 179. STATUTES ARE TO BE CONSTRUED BY READING THEIR PROVISIONS WITH ORDINARY AND COMMON DEFINITIONS OF WORDS USED. MATTER OF INCOME TAX PROTEST OF ASHLAND EXPLORATION. INC., 751 P.2D 1070 (OKLA. 1988). THE OPERATIVE WORD AT ISSUE IS "COLLECTED". "COLLECT" IS DEFINED IN WEBSTER'S NINTH NEW COLLEGIATE DICTIONARY IN THIS CONTEXT AS "TO GATHER OR EXACT FROM A NUMBER OF PERSONS OR RESOURCES" OR "TO CLAIM AS DUE AND RECEIVE PAYMENT FOR". THEREFORE, CITIES HAD THE AUTHORITY TO RECEIVE OR EXACT THE TWENTY-FIVE CENT ($0.25) FEE FROM EACH CUSTOMER OF THE SOLID WASTE SERVICE AS OF SEPTEMBER 1, 1990. THE THIRTY (30) DAY PROVISION IN THE STATUTE APPLIES ONLY TO THE TIME IN WHICH THE CITY MUST REMIT THE FEE TO THE DEPARTMENT OF HEALTH. IF A CITY RECEIVED PAYMENT OF THE FEE AFTER SEPTEMBER 1, 1990 IN ACCORDANCE WITH ITS REGULAR BILLING PRACTICE, IT HAS NOT VIOLATED THE LETTER OF THE STATUTE EVEN IF IT MAILED BILLS TO ITS CUSTOMERS PRIOR TO THAT DATE.
(SHERIDAN A. MCCAFFREE)